Citation Nr: 0119427	
Decision Date: 07/26/01    Archive Date: 07/31/01

DOCKET NO.  00-24 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether a request for waiver of recovery of an overpayment of 
death pension benefits was timely filed.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel



INTRODUCTION

The veteran had active duty from October 1965 to October 
1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 decision of the Los Angeles, 
California, VA Regional Office (RO) Committee on Waivers and 
Compromises (COWC), which denied entitlement to waiver of 
recovery of an overpayment of death pension benefits in the 
original amount of $17,202.00, on the basis that the 
appellant failed to submit an application for waiver within 
180 days of the date of notification of the overpayment.  


REMAND

The record shows that the appellant was granted death pension 
benefits in April 1984.  In a September 1994 letter, the RO 
notified the appellant that it was proposing to reduce her 
death pension benefits due to the discovery of additional 
income and that her award had been terminated retroactively, 
resulting in the creation of an overpayment.  The following 
month, the RO notified the appellant of her overpayment of 
$17,202.00.  

In November 1994, the appellant filed a notice of 
disagreement.  She stated that she had received the 
notification of overpayment in the amount of $17,202.00.  She 
disagreed with the amount and requested further information 
regarding creation of the debt.  Specifically, she stated 
that she owed $8,000 rather than $17,202.00.  She indicated 
that she would begin making payments upon resolution of the 
proper amount of the overpayment.  

In December 1994, the appellant was provided with an account 
audit.  The letter advised that waiver and dispute were two 
separate issues. The Board notes that based on the flash in 
the record, the determination of the RO was based on 
information contained in the IVM folder.  It does not appear 
that the RO issued a statement of the case.

The appellant requested waiver of overpayment in March 2000.  
She contended that her hourly wages were improperly counted 
as income for purposes of the creation of the overpayment.  
She indicated that she could not afford to repay the 
overpayment.  

In a March 2000 decision by the Committee on Waivers and 
Compromises, the Committee denied the appellant's request for 
waiver of the original $17,202.00 overpayment as being 
untimely.  In that decision, the Committee determined that 
the overpayment was discovered in October 1994, and that the 
appellant was mailed notice of the indebtedness and of her 
right to request of a waiver on October 6, 1994, and that the 
request for a waiver was received on March 2, 2000.  

As noted above, the RO did not provide a statement of the 
case in response to the appellant's November 1994 notice of 
disagreement as to the validity of the creation of the 
overpayment.  Where there has been an initial RO adjudication 
of a claim and a notice of disagreement as to its denial, the 
claimant is entitled to a statement of the case, and the RO's 
failure to issue a statement of the case is a procedural 
defect requiring remand.  Godfrey v. Brown, 7 Vet. App. 398 
(1995); Manlincon v. West, 12 Vet. App. 238 (1999).

In addition, the United States Court of Veterans Appeals 
(Court) has held that before adjudicating a waiver 
application, the lawfulness of a debt must first be decided.  
See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  The VA 
General Counsel has recently reinforced this obligation, by 
holding that where the validity of a debt is challenged, that 
issue must be developed before the issue of entitlement to 
waiver of the debt can be considered.  VAOGCPREC 6-98.  In 
light of this requirement, as well as the duty to assist, the 
question of validity of the asserted debt in the original 
amount of $17,202.00 must be determined before reviewing the 
appellant's application for a waiver of the alleged debt.

Therefore, to ensure that VA has fully met its duty to assist 
the appellant in developing the facts pertinent to her claim, 
the case is REMANDED for the following development:

1.  The RO should issue a statement of the 
case pertaining to the issue of the 
validity of the creation of the debt.

2.  The RO should adjudicate the issue of 
whether the creation of the overpayment of 
VA death pension benefits in the 
calculated amount of $17,202.00, reduced 
by offset of Internal Revenue Service 
payment to the debt, was proper.  In doing 
so, the RO must either generate nontainted 
evidence or supply the IVM folder.  This 
is based on the assumption that she 
appeals the creation issue.

3.  Because it appears that the appellant 
is contesting the amount of her income, 
the appellant should be invited to submit 
copies of her W2s and or any other 
pertinent income information for the 
years at issue.  The appellant is at 
liberty to contact her employers and 
obtain documentation of the income during 
the critical time frame.

4.  The appellant is informed that in 
regard to the creation issue she has an 
obligation to submit a timely and 
adequate substantive appeal.  This issue 
is not before the Board at this time.

5.  The issue of waiver of recovery is 
held in abeyance.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

